        Case 4:19-cv-00037-DC-DF Document 36 Filed 05/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 PECOS DIVISION

MARY CATHERINE “KATIE”                        §
SANCHEZ,                                      §
         Plaintiff,                           §
                                              §
v.                                            §                  P:19-CV-037-DC
                                              §
PRESIDIO COUNTY, TEXAS, and                   §
FRANCES GARCIA,                               §
in her individual capacity,                   §
              Defendants.                     §

                       ORDER GRANTING MOTIONS IN LIMINE

       BEFORE THE COURT are the Motions in Limine filed by Plaintiff Mary Catherine

“Katie” Sanchez (Plaintiff) and Defendants Presidio County, Texas and Frances Garcia

(collectively, Defendants). (Docs. 29-6, 30-4). After due consideration, the Court ORDERS that

Plaintiff’s Motion in Limine is GRANTED in full (Doc. 30-4) and that Defendants’ Motion in

Limine is GRANTED in full (Doc. 29-6).

       It is so ORDERED.

       SIGNED this 16th day of May, 2021.




                                    DAVID COUNTS
                                    UNITED STATES DISTRICT JUDGE
